People v Campbell (2017 NY Slip Op 02052)





People v Campbell


2017 NY Slip Op 02052


Decided on March 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2015-00494
 (Ind. No. 2576/10)

[*1]The People of the State of New York, respondent, 
vGlen Campbell, appellant.


Beverly Van Ness, New York, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley, Judith R. Sternberg, and Andrea M. DiGregorio of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Corrigan, J.), rendered December 18, 2014, convicting him of robbery in the first degree (two counts), robbery in the second degree, burglary in the first degree (two counts), and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant's motion to suppress his statements to law enforcement officials.
ORDERED that the judgment is affirmed.
The defendant's contention that four police officers who were not witnesses to the crime in question were improperly permitted to testify that, in their opinion, an individual depicted in a surveillance video was the defendant is unpreserved for appellate review (see CPL 470.05[2]; People v Watson, 121 AD3d 921, 922). In any event, the contention is without merit (see People v Watson, 121 AD3d at 922; People v Alleyne, 114 AD3d 804).
The defendant's remaining contentions are without merit.
DILLON, J.P., SGROI, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court